Citation Nr: 0531561	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to March 
1982.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1998 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim of an increased disability rating for his bronchial 
asthma.  This case also comes before the Board on appeal from 
a November 2001 rating decision, which denied the veteran's 
claim of entitlement to a TDIU.


REMAND

Although the July 2004 Remand from the Board contained 
specific instructions regarding VA examination of the 
veteran, the September 2004 VA examination is inadequate 
because the results pertaining to pulmonary function tests 
are not useable for comparison to the rating criteria.  The 
examination was not conducted in accordance with the Board's 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Additionally, it is 
unclear whether tests conducted at VA examinations in October 
2001 and September 2004 were pulmonary function tests.  The 
results contained in the record appear to be incomplete and 
both sets of results note a specimen of "blood."  Complete 
results of these pulmonary function tests should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran from April 2005 to the present.  
Also, obtain complete results for 
pulmonary function tests conducted with 
VA examinations of the veteran in October 
2001 and September 2004.  Request all 
records maintained, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records and responses with 
the claims file.

2.  Provide a VA respiratory examination 
by a pulmonologist to the veteran to 
evaluate the severity of the veteran's 
service-connected bronchial asthma.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  The 
examiner is also requested to confirm in 
the examination report that he or she is 
a pulmonologist.

Pulmonary function tests should be 
conducted.  Spirometric pulmonary 
function testing should include FVC 
(Forced Vital Capacity), FEV-1 (Forced 
Expiratory Volume in one second), the 
FEV-1/FVC ratio, and the FEV-1 as a 
percentage of the predicted FEV-1.  Both 
pre- and post-bronchodilatation test 
results should be reported.  If post-
bronchodilatation testing is not 
conducted, the examiner should explain 
why it was not.

In addition to providing the result of 
pulmonary function tests and completing 
all relevant inquiries on the examination 
worksheet, the examiner is also requested 
to note:  (1) the frequency (per week) of 
episodes of respiratory failure; (2) the 
frequency of visits to a physician for 
required care of exacerbations: (3) the 
frequency of courses of systemic (oral or 
parenteral) corticosteroids, high-dose 
corticosteroids, or immuno-suppressive 
medications, (4) the frequency of 
inhalational or oral bronchodilator 
therapy; and (5) the use of inhalational 
anti-inflammatory medication.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

Finally, the examiner is requested to 
state whether pulmonary function tests 
were conducted in October 2001 and 
September 2004 and, if so, specify the 
results for FVC, FEV-1, FEV-1/FVC, and 
FEV-1 as a percentage of the predicted 
FEV-1 (pre- and post-bronchodilatation if 
available).  As background, the Board is 
perplexed because results at these times 
as currently shown in the claims folder 
do not resemble the results of pulmonary 
function tests conducted in April 1998 
that are also contained in the claims 
folder.  To a layperson, the October 2001 
and September 2004 results do not appear 
complete and suggest that they were 
obtained by evaluating the veteran's 
blood.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


